People v Ramos (2019 NY Slip Op 00965)





People v Ramos


2019 NY Slip Op 00965


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Acosta, P.J., Gische, Kapnick, Gesmer, Singh, JJ.


8341 3350/14

[*1]The People of the State of New York, Respondent,
vJuan Ramos, Defendant-Appellant.


Barry A. Weinstein, Bronx, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 5, 2015, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the second degree, and sentencing him to a term of six years, unanimously affirmed.
Defendant's claim that his counsel provided him with ineffective assistance regarding the immigration consequences of his plea (see Padilla v Kentucky, 559 U.S. 356 [2010]) is unreviewable on direct appeal because it involves matters not reflected in the record, and thus requires a CPL 440.10 motion (see People v Pastor, 28 NY3d 1089, 1091 [2016]). Defendant's assertion that a Padilla claim may be established by the absence of any record evidence of counsel's immigration advice is contrary to law.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK